Citation Nr: 0702261	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-14 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran reportedly served on active duty from September 
1990 to February 1991, and from February 2003 to January 
2004.  He also reportedly had additional reserve service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The veteran testified at a Board hearing at 
the RO in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a low back disorder that has been diagnosed 
as an intervertebral disc disorder.  He alternately contends 
that the disorder is related to an injury suffered while in 
the reserves, or that the disorder was aggravated by his 
period of active duty from February 2003 to January 2004. 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

At the April 2006 Board hearing, the veteran reported that he 
suffered a low back injury during active duty for training in 
January 2003 at Fort Irwin, California.  The veteran stated 
that he was treated for that injury, and found to have low 
back strain.  The claims file contains service medical 
records from the veteran's period of active service from 
February 2003 to January 2004, but does not contain any 
medical records from active duty for training in January 
2003.  Appropriate action to obtain such records is necessary 
before the Board may proceed with appellate review. 

In a March 2005 statement, the veteran wrote that his 
commander and first sergeant from his old unit could confirm 
that, during active duty for training in January 2003, he 
injured his back and went to sick call.  The veteran 
submitted a March 2005 statement to the effect that, during 
training in 2003 at Fort Irwin, California, the veteran 
requested to go on sick call for a low back injury sustained 
in a training exercise.  However, the signature on the 
statement is not legible.  On remand, the veteran should be 
afforded the opportunity to submit an amended statement that 
identifies the writer of the statement, and indicates how the 
writer knew the veteran at the time of the reported 2003 
training injury.

In view of the veteran's contentions and after a review of 
service medical records currently included in the claims 
file, the Board believes that a VA examination with medical 
opinion should be scheduled in order to comply with 38 C.F.R. 
§ 3.159(c)(4) (2006).

	Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
identify his military unit during the 
claimed active duty for training at Fort 
Irwin, California, in January 2003, and 
the location where he was seen for the 
claimed low back injury.  The RO should 
also ask the veteran to furnish more 
information about the author of the lay 
statement submitted in March 2005, 
including the author's name, and how the 
author knew the veteran at the time of the 
veteran's training in California in 2003.

2.  The RO should request records of the 
claimed medical treatment of the veteran 
during active duty for training at Fort 
Irwin, California, in January 2003.

3.  The RO should schedule the veteran for 
a VA spine examination to address the 
likely etiology of the current low back 
disorder, described as an intervertebral 
disc disorder.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's lumbosacral disc disorder:

a.  had its onset during reserve 
training in January 2003.

b.  had its onset during active duty 
from February 2003 to January 2004.

c.  increased in disability during 
active duty from February 2003 to 
January 2004.

If the examiner finds that the lumbosacral 
disc disorder increased in disability 
during active duty from February 2003 to 
January 2004, the examiner should state 
whether the increase in disability was due 
to the natural progress of the disease.

4.  After completion of the above, the RO 
should review the expanded record, and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



